Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 08/17/2021. Claims 4, 6-9, 13, 15-16, and 18-19 have been amended. Claims 1, 3, 10, 12, and 17 have been canceled. Claims 4, 6-9, 13, 15-16, and 18-19 remain pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 8, filed 08/17/2021, with respect to the rejections of claims 1, 3-8, 10-15, and 17-22 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection has been withdrawn.
Applicant’s arguments, see pages 8-9, filed 08/17/2021, with respect to the rejections of claims 1, 3, 6-10, 12, 15-17 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 4, 6-9, 13, 15-16, and 18-19 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Davidson et al. (FIE on Firmware: Finding Vulnerabilities in Embedded Systems using Symbolic Execution, 22nd USENIX Security Symposium, August 14-16, 2013; hereinafter, “Davidson” ), Arons et al. (US 2008/0005619 A1; hereinafter, “Arons”), Tiwari et al. (Crafting a Usable Microkernel, Processor, and I/O System with Strict and Provable 
Davidson in view of Arons teaches a method comprising: receiving, via a processing system, a hardware design of a not secure-by-design processor; receiving, via the processing system, a specific software application to be executed by the not secure-by-design processor; receiving, via the processing system, a security policy; simulating, via the processing system, the execution of the specific software application on the not secure-by-design processor for all possible executions of the specific software application for any possible inputs to the specific software application by performing symbolic simulation to identify all possible information flows and to identify information flow violations generated by the specific software application based on the security policy; and modifying the specific software application to prevent the identified information flow violations without the use of hardware-based information flow control mechanisms to prevent the identified information flow violations for all possible executions of the specific software application by the not secure-by-design processor.
Davidson in view of Arons and Tiwari further teaches the method performing the symbolic simulation, which comprises: initializing each gate of a gate-level netlist of the not secure-by-design processor design to an untainted X, wherein each X represents an unknown logic value; marking tainted ports and gates of the gate-level netlist based on the security policy; simulating the specific software application based on the marked gate-level netlist and an application binary to track taint. Nobakht teaches that the specific software application comprise an Internet of Things (IoT) application.
What is missing from the prior arts is the method including: wherein performing the symbolic simulation further comprises: tracking the most conservative gate-level state that has been observed for each conditional branch encountered during the simulation; and in response to re-encountering a conditional branch while simulating on a control flow path: terminating 
Claim 13 recites a system which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 13 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 15, and 16 which further limit claim 13 are also deemed allowable by virtue of their dependency. Claim 18 recites a method which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 18 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claim 19 which further limits claim 18 are also deemed allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491